Case: 15-11077      Document: 00513913393         Page: 1    Date Filed: 03/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-11077                                FILED
                                  Summary Calendar                        March 15, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
CHARLES FRANKLIN WOODRUFF,

                                                 Plaintiff-Appellant

v.

BRYAN WALLS, Sheriff, Young County; TOMMY MARTIN, Captain of the
Young County Sheriff's Department; B. J. COOK, Sergeant; NFN MOODY,
Deputy; NFN DENNIS, Corporal; LINDA DOE, Deputy,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:12-CV-71


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Charles Franklin Woodruff, now Texas prisoner # 01737452, appeals the
district court’s sua sponte dismissal with prejudice of his pro se, in forma
pauperis (IFP) 42 U.S.C. § 1983 complaint. We review the dismissal de novo.
Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11077    Document: 00513913393     Page: 2   Date Filed: 03/15/2017


                                 No. 15-11077

      The district court is required to dismiss an IFP complaint that fails to
state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).
Generally, however, the plaintiff is to be given “notice of the perceived
inadequacy of the complaint and an opportunity for the plaintiff to respond.”
Brown v. Taylor, 829 F.3d 365, 370 (5th Cir. 2016). Although the district court
issued questionnaires eliciting additional facts, Woodruff “did not receive
notice that his complaint might be inadequate,” or “an opportunity to amend it
or argue against that characterization.” Id. Woodruff’s brief indicates that he
could have amended his complaint to allege more specific facts had he been
informed of the inadequacies of his complaint and had an opportunity to
respond.
      For the foregoing reasons, though we express no opinion on the merits of
Woodruff’s complaint, we VACATE the district court’s order dismissing the
complaint with prejudice and REMAND for further proceedings. Woodruff’s
motion for appointment of appellate counsel is DENIED without prejudice to
the filing of another motion for appointment of counsel in the district court.




                                       2